Citation Nr: 0706315	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  06-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in February 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The veteran also perfected appeals with respect to claims of 
entitlement to service connection for colon cancer and 
hypertension, and a claim to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder.  
However, at the September 2006 hearing, the veteran indicated 
that he wished to withdraw his appeals with respect to those 
issues.  That request was made on the record, as reported in 
the transcript.  Accordingly, the Board finds that the 
requirements for withdrawal of an appeal have been met, and 
those issues will not be addressed by the Board.  See 
38 C.F.R. § 20.204(c) (2006).


FINDINGS OF FACT

1.  In an unappealed August 1953 rating decision, the RO 
denied service connection for a low back disability. 

2.  The evidence associated with the claims file subsequent 
to the RO's August 1953 rating decision includes evidence 
that relates to an unestablished fact necessary to 
substantiate the claim; is not cumulative or redundant of 
evidence already of record; and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's low back was found to be normal on 
examination for entrance onto active duty.

4.  A chronic low back disability was present during service; 
it did not clearly and unmistakably undergo no chronic 
increase in severity during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  A low back disability was incurred as a result of active 
duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence to reopen the 
claim of entitlement to service connection for a low back 
disability.  

Entitlement to service connection for low back disability was 
denied in an unappealed rating decision of August 1953 based 
on the RO's determination that the veteran's low back 
disability existed prior to service and was not aggravated by 
service.  The medical evidence then of record was limited to 
the service medical records and the report of an August 1953 
VA examination.  The VA examination report indicates that the 
findings on the examination of the veteran's back were normal 
and that the veteran had a chronic, recurrent strain of the 
lumbosacral spine that was then in remission.  The examiner 
did not address the etiology of the disability.  The 
subsequently received evidence includes the report of a May 
2006 orthopedic examination by the veteran's private 
physician, JPJ, which documents the physician's opinion that 
veteran's current low back disorder is likely related to an 
in-service injury.  This medical evidence of a nexus between 
a current low back disability and the veteran's military 
service relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the prior denial, 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Therefore, it is new and material, 
and reopening of the claim is in order. 

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Analysis

Service medical records show that the veteran's low back was 
found to be normal on the entrance examination.  On July 12, 
1951, the veteran was treated for back pain and was diagnosed 
with a "muscle sprain."  The examiner noted that the veteran 
had sustained a high school football injury 2 1/2 years 
earlier.  In September 1951, the veteran was again treated 
for back pain.  X-rays showed arthritic changes at the 
lumbosacral articulation.  The diagnosis was early arthritic 
changes resulting from old back injury.  

The evidence, including the veteran's statements to treating 
physicians at the time of service, appear to indicate that 
the veteran had a pre-existing back injury.  However, because 
no such injury was noted at entry into service, in order for 
the presumption of soundness to be rebutted, clear and 
unmistakable (obvious or manifest) evidence must demonstrate 
that the injury existed before acceptance and enrollment, and 
that such injury was not aggravated by such service.  38 
U.S.C.A. § 1111.  

Here, the evidence strongly indicates that a back injury 
existed before acceptance and enrollment; however, the Board 
does not find clear and unmistakable evidence that the injury 
was not aggravated by service.  Indeed, the evidence appears 
to support such aggravation.  The veteran reported that X-
rays taken at the time of the pre-service injury were 
negative.  At his September 2006 hearing, he reported that he 
was able to return to playing football shortly after the 
injury.  Moreover, no complaints or abnormal findings 
pertaining to the low back were noted on the entry 
examination.  While the service medical records do not record 
any specific injury to the back during service, they do 
record objective clinical evidence of a back injury, 
including a diagnosis of a chronic disability, which was 
apparently absent at induction.  The veteran reported at the 
hearing that he reinjured his back shortly after induction 
while lifting a 15 gallon drum of water.  The Board finds 
this account to be credible, and the veteran is certainly 
competent to report such an incident.  

Most significant is the report of May 2006 orthopedic 
examination by JPJ, which includes his opinion that the 
veteran "has a very good story for service aggravation in 
connection of a back problem that is documented extremely 
well."  There is no medical opinion to the contrary.  

Based on the lack of symptoms and objective findings noted at 
entry into service, the veteran's account of reinjuring his 
back in-service, and the subsequent diagnoses of a chronic 
lumbosacral sprain and early arthritic changes, the Board 
concludes that the evidence against in-service aggravation of 
the veteran's pre-existing back injury does not rise to the 
level of "clear and unmistakable."  Accordingly, the 
presumption of soundness at entry and acceptance into service 
is not rebutted.  Accordingly, service connection is in order 
for the veteran's low back disability.


							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a low back 
disability is granted.

Service connection for a low back disability is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


